1                       IN THE UNITED STATES DISTRICT COURT
2
                              FOR THE DISTRICT OF ALASKA
3

4
       RONALD OERTWICH,
5
                            Plaintiff,                  Case No. 3:20-cv-00018-JWS
6

7             vs.
                                                         ORDER ON MOTION AT
8
       CITY OF TOGIAK,                                       DOCKET 42
9
                            Defendant.
10

11

12
                                 I.   MOTION PRESENTED
13
            At docket 42, Defendant City of Togiak (the “City”) filed its second motion for
14

15   summary judgment after the court denied its first motion without prejudice in order to
16
     allow Plaintiff Ronald Oertwich (“Plaintiff” or “Oertwich”) the chance to conduct
17
     discovery on the role of other City employees and/or City policies in the events at issue
18

19   in this case. The City’s supporting memorandum is at docket 43. It filed a factual

20   supplement at docket 53. Plaintiff filed his opposition at docket 54, with a supporting
21
     memorandum filed at docket 55. The City filed a reply at docket 58. Oral argument
22

23
     was requested but would not be of additional assistance to the court.

24                                    II.   BACKGROUND
25
            This lawsuit is the second one Plaintiff has brought against the City and the
26
     City’s co-defendant Mr. Teodoro Pauk (“Pauk”), who was the mayor of the City at the
27

28   time of the events at issue and who has had all claims against him dismissed in the



            Case 3:20-cv-00018-JWS Document 61 Filed 08/05/21 Page 1 of 12
1    court’s prior order at docket 16. The first lawsuit was filed in 2019: Oertwich v.
2
     Traditional Village of Togiak, et al., Case No. 3:19-cv-0082 (“Oertwich I”). In that
3

4
     case, Plaintiff sued not only the City and Pauk, but also the Traditional Village of

5    Togiak and some of its members. The Traditional Village of Togiak (the “Tribe”),
6
     located within the City, is a federally recognized tribe with about 800 members and
7
     governed by a Tribal Council with its own police force and tribal court system. The
8

9    City has a jail facility, but at the time of the incident at issue here there was no
10
     municipal police force. The City did, however, employ a Village Patrol Officer at the
11
     time, a position distinct from the Village Public Safety Officer (“VPSO”) stationed in
12

13   Togiak through the Alaska Department of Public Safety, State Trooper VPSO program.

14            Both lawsuits stem from events that occurred after the tribal court issued an
15
     order banishing Oertwich for bringing alcohol into the village contrary to tribal code.
16

17
     Plaintiff was flown out of Togiak by the Tribe, and when he tried to return the next

18   day, he was arrested by a tribal police officer with the presence of the VPSO and placed
19
     in the City’s jail for six days, where he had restricted access to food, communication,
20
     medicine, and basic hygiene. He sued the Tribe, tribal officers and members, Pauk in
21

22   his capacity as a tribal member and in his capacity as the City’s mayor, the City, and
23
     Alaska’s Department of Public Safety. The court dismissed his claims pursuant to
24
     various motions brought by the defendants. It dismissed the claims against Alaska’s
25

26   Department of Public Safety and the claims against the Tribe and its tribal members,

27   including Pauk in his capacity as a tribal member, based on immunity issues. It
28
     dismissed the claim for punitive damages against the City. As for the remaining claims

     Oertwich v. City of Togiak, et al.                              Case No. 3:20-cv-00018-JWS
     Order on Motion at Docket 42                                                         Page 2
              Case 3:20-cv-00018-JWS Document 61 Filed 08/05/21 Page 2 of 12
1    against Pauk in his capacity as the City’s mayor, Plaintiff failed to respond to the
2
     various motions brought by Pauk, including his motion to dismiss, and, as a result of
3

4
     this failure to litigate and provide a more definitive statement of the allegations as

5    ordered, the court dismissed the claims against Pauk. 1 At the City’s request, the court
6
     then dismissed the remaining state law claims against the City, declining supplemental
7
     jurisdiction over such claims.
8

9             Plaintiff then filed this lawsuit against the City and Pauk in state court, bringing
10
     state tort claims against them based on the same set of facts. His new complaint added
11
     a § 1983 claim against the City and Pauk for unlawful seizure under the Fourteenth
12

13   Amendment. Defendants removed the case back to federal court based on the inclusion

14   of the federal claim and on diversity of citizenship, as Plaintiff now lives in Oregon.
15
              At docket 7, the City and Pauk asked the court to dismiss all claims against Pauk
16

17
     and the request for punitive damages against the City based on principles of res judicata

18   given the outcome of Oertwich I. They also requested that the claim for injunctive
19
     relief against the City be dismissed for failure to adequately state a claim. Plaintiff
20
     never responded. The court granted the motion to dismiss at docket 16.
21

22

23
               1
24              Oertwich I, case No. 3:19-cv-0082, Doc. 75. Plaintiff failed to respond to Pauk’s
     motion for a more definitive statement at docket 48. Finding that the request had merit and
25   given Plaintiff’s failure to respond, the court directed Plaintiff to file an amended complaint
     with a more definitive statement of the allegations and claims against Pauk. Plaintiff did not
26
     file an amended complaint. Pauk then filed a motion to dismiss for failure to provide the more
27   definitive statement of allegations against him. Plaintiff again failed to respond to the motion.
     The court therefore dismissed the complaint against Pauk with prejudice at docket 75.
28   Judgment was entered at docket 77. Plaintiff did not file any subsequent request in relation
     to Pauk in that case, nor did he appeal that particular judgment (see docket 85).

     Oertwich v. City of Togiak, et al.                                    Case No. 3:20-cv-00018-JWS
     Order on Motion at Docket 42                                                               Page 3
              Case 3:20-cv-00018-JWS Document 61 Filed 08/05/21 Page 3 of 12
1             There were five remaining claims pending against the City: (1) false
2
     imprisonment; (2) negligent infliction of emotional distress; (3) intentional infliction
3

4
     of emotional distress; (4) battery; and (5) unlawful seizure under 42 U.S.C. § 1983. At

5    docket 24, the City filed a motion for summary judgment, although, at the time it filed
6
     the motion, discovery had not taken place. The parties subsequently agreed to a
7
     modification of the scheduling order, pushing the discovery deadlines out to the
8

9    summer of 2021. 2 Rather than provide the necessary evidence to withstand summary
10
     judgment, Plaintiff requested deferral of the motion to allow him to complete discovery
11
     as to “the process by which the city allowed tribal police to incarcerate [him] in the
12

13   city jail” and “the policy, customs, and practices regarding the use of the Togiak City

14   jail by the Togiak Tribal Police.” 3 At docket 39, the court denied the motion for
15
     summary judgment without prejudice to renew, giving Plaintiff time to conduct further
16

17
     discovery that would develop his claims against the City apart from the conduct of

18   Pauk.
19
              After the completion of discovery, the City filed this motion for summary
20
     judgment, arguing that there are no newly developed facts from which Plaintiff can
21

22   sustain a valid claim against the City. Plaintiff filed a partial opposition, conceding
23
     the dismissal of his state law claims for negligent infliction of emotional distress,
24
     intentional infliction of emotional distress, and battery but opposing summary
25

26   judgment on his state law wrongful imprisonment claim and his federal § 1983 claim.

27
               2
28                 Doc. 30.
               3
                   Doc. 31-1 at 2, 4.

     Oertwich v. City of Togiak, et al.                              Case No. 3:20-cv-00018-JWS
     Order on Motion at Docket 42                                                         Page 4
              Case 3:20-cv-00018-JWS Document 61 Filed 08/05/21 Page 4 of 12
1                                         III.   STANDARD OF REVIEW
2
              Summary judgment is appropriate where “there is no genuine dispute as to any
3

4
     material fact and the movant is entitled to judgment as a matter of law.” 4 The

5    materiality requirement ensures that “[o]nly disputes over facts that might affect the
6
     outcome of the suit under the governing law will properly preclude the entry of
7
     summary judgment.” 5 Ultimately, “summary judgment will not lie if the . . . evidence
8

9    is such that a reasonable jury could return a verdict for the nonmoving party.” 6
10
     However, summary judgment is mandated “against a party who fails to make a
11
     showing sufficient to establish the existence of an element essential to that party’s case,
12

13   and on which that party will bear the burden of proof at trial.” 7

14            The moving party has the burden of showing that there is no genuine dispute as
15
     to any material fact. 8 Where the nonmoving party will bear the burden of proof at trial
16

17
     on a dispositive issue, the moving party need not present evidence to show that

18   summary judgment is warranted; it need only point out the lack of any genuine dispute
19
     as to material fact. 9 Once the moving party has met this burden, the nonmoving party
20
     must set forth evidence of specific facts showing the existence of a genuine issue for
21

22   trial. 10 All evidence presented by the non-movant must be believed for purposes of
23

24

25             4
                   Fed. R. Civ. P. 56(a).
               5
                   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
26             6
                   Id.
27
               7
                   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
               8
                   Id. at 323.
28             9
                   Id. at 323–25.
              10
                   Anderson, 477 U.S. at 248–49.

     Oertwich v. City of Togiak, et al.                                    Case No. 3:20-cv-00018-JWS
     Order on Motion at Docket 42                                                               Page 5
              Case 3:20-cv-00018-JWS Document 61 Filed 08/05/21 Page 5 of 12
1    summary judgment and all justifiable inferences must be drawn in favor of the
2
     non-movant. 11 However, the non-moving party may not rest upon mere allegations or
3

4
     denials but must show that there is sufficient evidence supporting the claimed factual

5    dispute to require a fact-finder to resolve the parties’ differing versions of the truth at
6
     trial. 12
7
                                             IV.   DISCUSSION
8

9                As noted in the court’s previous order at docket 39, Plaintiff’s state claim for
10
     wrongful imprisonment cannot be premised on vicarious liability for Pauk’s actions.
11
     Plaintiff’s failure to litigate his claims against Pauk in Oertwich I led to a dismissal,
12

13   which he did not appeal. 13 Res judicata principles required that the claims against Pauk

14   be dismissed in this lawsuit. As to the state law claims against the City, because it can
15
     only act through its officials and employees and can only be liable to the extent there
16

17
     is underlying tortious conduct on the part of their officials, 14 dismissal of Pauk requires

18   dismissal of the City to the extent the claims are premised on Pauk’s actions. 15 The
19
     Court provided Plaintiff time to determine whether other City officials played a role in
20
     his imprisonment.
21

22               Plaintiff now relies on the presence of City Village Patrol Officer, Gregory
23
     Eversole, as a basis for imposing liability on the City. He argues that Eversole was in
24

25

26               11
                      Id. at 255.
27
                 12
                      Id. at 248–49.
                 13
                      Oertwich I, Case No. 3:19-cv-0082, at doc. 85.
                 14
28                    DeNardo v. Barrans, 59 P.3d 266, 270, 270 n.21 (Alaska 2002).
                 15
                      Id.

     Oertwich v. City of Togiak, et al.                                     Case No. 3:20-cv-00018-JWS
     Order on Motion at Docket 42                                                                Page 6
                 Case 3:20-cv-00018-JWS Document 61 Filed 08/05/21 Page 6 of 12
1    fact a City employee and that Eversole was at the jail in the evenings “to assist the
2
     tribal police and his guards.” 16 He points to conflicting accounts of how often Eversole
3

4
     was at the jail and argues that this type of factual dispute precludes summary judgment.

5             It is undisputed that Eversole was employed by the City during the incident at
6
     issue in this case. He testified that he had the authority to arrest people and otherwise
7
     enforce the City’s ordinances or state statutes. 17 He had access to the City’s jail. 18 It
8

9    is undisputed that Eversole reported to the jail for his shift on the evening of March 28,
10
     2017, when Plaintiff had been arrested and detained, and that he was present the first
11
     night of Plaintiff’s incarceration. 19 There is conflicting testimony as to whether he
12

13   thereafter refrained from going to the jail during Plaintiff’s incarceration, as instructed

14   by Pauk, or whether he continued to be present at the jail in the evenings. 20 The
15
     dispute, however, does not create a material issue of fact precluding summary
16

17
     judgment on the issue of false imprisonment because, even assuming that Eversole was

18   in fact present at the jail multiple evenings, there is no evidence to support that he
19
     engaged in any actionable conduct.
20
              Wrongful imprisonment is defined as restraint without legal authority. 21 It
21

22   involves some affirmative conduct that causes confinement or the failure to release
23

24

25
              16
                   Doc. 55 at 14.
26            17
                   Doc. 55-9 at 3–4.
              18
27                 Id. at 7.
              19
                   Id. at 8.
              20
28                 Doc. 55-10 at 7–8.
              21
                   Waskey v. Mun. of Anchorage, 909 P.2d 342, 345 (Alaska 1996).

     Oertwich v. City of Togiak, et al.                                  Case No. 3:20-cv-00018-JWS
     Order on Motion at Docket 42                                                             Page 7
              Case 3:20-cv-00018-JWS Document 61 Filed 08/05/21 Page 7 of 12
1    someone in confinement upon a duty to do so. 22 The evidence presented, even viewed
2
     in the light most favorable to Plaintiff, shows Eversole played no role in Plaintiff’s
3

4
     confinement. Tribal officer Leroy Nanalook arrested Plaintiff and VPSO Roger

5    Wassillie was present during the arrest and when Nanalook took him into the jail. 23
6
     VPSO Wassillie had his office in the City’s jail and therefore had access to it, as well
7
     as to a list of individuals who could be called by the VPSO to serve as jail guards when
8

9    needed. 24 Plaintiff named all the individuals who he considered his “jailors.” Eversole
10
     was not one of the named individuals. 25 Plaintiff testified that tribal officer Nanalook
11
     and VPSO Wassillie were giving orders to the individuals acting as guards. 26
12

13   Plaintiff’s own deposition testimony confirms that Eversole was merely “present” at

14   the jail. 27 Furthermore, there is no evidence to support the finding that Eversole was
15
     under a duty to release Plaintiff or otherwise informed by his supervisor, Pauk, to
16

17
     release him. Given these undisputed facts, there is no underlying conduct on the part

18   of Eversole for which the City could be vicariously liable, nor could vicarious liability
19
     attach based on the acts of the individuals Plaintiff identified as his jailors, as none of
20
     them worked for the City. 28
21

22

23

24
              22
25                 RESTATEMENT (SECOND) OF TORTS §§ 35(1)(b), 45.
              23
                   Doc. 55-4 at 3; doc. 43-3 at 13–14.
26            24
                   Doc. 55-3 at 4; doc. 43-1 at 2; doc. 43-2 at 11.
              25
27                 Doc. 43-3 at 15–16, 19.
              26
                   Id. at 17.
              27
28                 Id. at 15.
              28
                   Doc. 43-1 at 2.

     Oertwich v. City of Togiak, et al.                                Case No. 3:20-cv-00018-JWS
     Order on Motion at Docket 42                                                           Page 8
              Case 3:20-cv-00018-JWS Document 61 Filed 08/05/21 Page 8 of 12
1             To the extent Plaintiff seeks to pursue his wrongful imprisonment claim on the
2
     decisions City officials made with regard to the Tribe’s use of the jail—assuming that
3

4
     could in fact support a wrongful imprisonment claim—discovery efforts failed to

5    produce anything that would make his claim viable against the City. There are some
6
     conflicting facts as to how the Tribe was able to access and use the City’s jail. Pauk
7
     testified that he did not authorize the use of the jail prior to the Tribe’s detention of
8

9    Plaintiff and that he asked tribal officials to move Plaintiff elsewhere and sought
10
     assistance from the State Troopers but those requests went unheeded.              He then
11
     instructed City employees not to get involved. 29 Indeed, VPSO Wassillie, who
12

13   accompanied officer Nanalook during Plaintiff’s arrest and detention, had access to the

14   jail and therefore no City employee was necessarily involved in the detention. The
15
     City Administrator at that time, however, testified that Pauk had in fact verbally given
16

17
     the Tribe permission to use the jail at the time of Plaintiff’s detention but afterward

18   instructed City employees to refrain from any interaction or involvement with the
19
     situation. 30 Those disputes are not material because, at most, viewing the evidence in
20
     favor of Plaintiff, Pauk was the City official who authorized Tribe’s use of the jail in
21

22   that particular instance. There was no other City official involved in the decision or
23
     implementation. Thus, at most, the underlying conduct that indirectly led to the Tribe’s
24
     use of the jail to detain Plaintiff stems from Pauk, who has been dismissed based on
25

26

27
              29
28                 Doc. 53-1.
              30
                   Doc. 55-7 at 14–15.

     Oertwich v. City of Togiak, et al.                               Case No. 3:20-cv-00018-JWS
     Order on Motion at Docket 42                                                          Page 9
              Case 3:20-cv-00018-JWS Document 61 Filed 08/05/21 Page 9 of 12
1    the preclusive effect of Plaintiff’s claims in Oertwich I. As a result, there can be no
2
     liability attached to the City based on Pauk’s actions. 31
3

4
              Plaintiff’s § 1983 claim based on unlawful seizure similarly fails. Plaintiff

5    requested more time to conduct discovery to identify the interplay between the City’s
6
     jail and the tribal police. Indeed, as the court noted in its prior order, a § 1983 claim
7
     against the City must be premised on a policy that caused the unlawful conduct. 32
8

9    Plaintiff has no evidence that the City had any policy in place, whether formal or
10
     informal. At most, based on the testimony of the City Administrator at the time, the
11
     evidence shows that Pauk simply agreed in the moment to allow the Tribe to use the
12

13   City’s jail to detain Plaintiff, but otherwise refrained from any City involvement.

14   Plaintiff now argues that because Pauk was the final policymaking authority whose
15
     decisions represented official policy on the matter, his § 1983 Monell claim can in fact
16

17
     proceed. 33 Again, however, claims based on Pauk’s actions are barred under res

18   judicata, which “precludes the litigation of any claims that were raised or could have
19

20
              31
21              DeNardo, 59 P.3d at 270.
              32
                To establish liability for a government entity under a § 1983 Monell claim, a
22   plaintiff must prove (1) that the plaintiff possessed a constitutional right of which he was
     deprived; (2) that the municipality had a policy; (3) that the policy amounts to a deliberate
23
     indifference to the plaintiff’s constitutional right; and (4) that the policy is the moving force
24   behind the constitutional violation. Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir.
     2011).
             33
25              To establish a policy sufficient for Monell liability a plaintiff must show a
     constitutional violation stemming from (1) an employee acting pursuant to an expressly
26
     adopted official policy; (2) an employee acting pursuant to a longstanding practice or custom;
27   or (3) an employee acting as a final policymaker. Delia v. City of Rialto, 621 F.3d 1069,
     1081–82 (9th Cir. 2010). A final policymaker is an authority whose actions may be said to
28   represent official policy in the area of decision. Price v. Sery, 513 F.3d 962, 966 (9th Cir.
     2008).

     Oertwich v. City of Togiak, et al.                                    Case No. 3:20-cv-00018-JWS
     Order on Motion at Docket 42                                                              Page 10
             Case 3:20-cv-00018-JWS Document 61 Filed 08/05/21 Page 10 of 12
1    been raised in a previous lawsuit.” 34 The elements needed for res judicata are present
2
     here: (1) an identity of claims; (2) a final judgment on the merits; and (3) privity
3

4
     between the parties. 35 It is clear now that discovery is complete that Plaintiff’s § 1983

5    claim is in fact solely tied to Pauk’s actions and thus clearly arises from the same set
6
     of facts as the claims against Pauk in Oertwich I. The dismissal of the claims against
7
     Pauk in Oertwich I was with prejudice based on Plaintiff’s failure to prosecute, which
8

9    operates as an adjudication on the merits. 36 The City and Pauk are clearly in privity
10
     here. 37 As noted by the City in its reply brief, “[Plaintiff] had every opportunity to
11
     litigate his claims based on Pauk’s directive regarding Oertwich and the Tribe’s use of
12

13   the jail.” 38 His failure to properly pursue that claim cannot be remedied through this

14   subsequent lawsuit.
15
              Moreover, the evidence fails to show how the use of the City’s jail was the
16

17
     “moving force” behind the unlawful seizure, as is required to support a § 1983

18   violation. 39 There is no evidence to suggest that the Tribe would not have arrested and
19
     detained Oertwich if the City had not permitted the use of its jail or that the Tribe
20

21
              34
22               Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 713 (9th Cir. 2001).
     Contrary to Plaintiff’s argument in his response brief, the court made no ruling as to the merits
23
     of the City’s res judicata argument on the § 1983 claim; rather, it allowed Plaintiff to pursue
24   facts as to the interplay between the City’s jail facility and the tribal police to better articulate
     his Monell claim against the City.
             35
25               Id. at 713.
             36
                 Id. at 714.
26           37
                 See Adams v. Cal. Dep’t of Health Servs., 487 F.3d 684, 691 (9th Cir. 2007) (stating
27   that “when two parties are so closely aligned in interest that one is the virtual representative
     of the other, a claim by or against one will serve to bar the same claim by or against the other”).
             38
28               Doc. 58 at 10.
             39
                 Gravelet-Blondin v. Shelton, 728 F.3d 1086, 1096 (9th Cir. 2013).

     Oertwich v. City of Togiak, et al.                                       Case No. 3:20-cv-00018-JWS
     Order on Motion at Docket 42                                                                 Page 11
             Case 3:20-cv-00018-JWS Document 61 Filed 08/05/21 Page 11 of 12
1    would have been unable to detain Oertwich elsewhere in the absence of access to the
2
     jail.
3

4
                                          V.   CONCLUSION

5             Based on the preceding discussion, the motion at docket 42 is GRANTED.
6
     Plaintiff’s claims against the City are dismissed with prejudice.
7
              IT IS SO ORDERED this 5th day of August, 2021, at Anchorage, Alaska.
8

9
                                                            /s/ John W. Sedwick
10
                                                          JOHN W. SEDWICK
11                                                  Senior United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     Oertwich v. City of Togiak, et al.                              Case No. 3:20-cv-00018-JWS
     Order on Motion at Docket 42                                                        Page 12
             Case 3:20-cv-00018-JWS Document 61 Filed 08/05/21 Page 12 of 12
